DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent US 10, 924, 793. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the limitations of the patented claims.
The analysis is as follows, with the matching limitations between the instant application and the co-pending application, respectively, the being underlined:
Instant Application
17/160577

US Patent 
10, 924, 793

Claim 1. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method to set up a device, the method comprising: 
establishing, by the device, communication with one or more activation servers to set up the device, 










providing, by the device to the one or more activation servers, a device identifier that identifies the device to a multichannel content provider, the device identifier having been associated with the multichannel content provider through a prior action by the multi-channel content provider or by a developer of the device or by a developer of an operating system of the device; 

receiving, at the device in response to providing the device identifier, 


a device profile containing data associated with the multichannel content provider for the device, the device profile including a 

device token for the device that was associated with the device through the prior action, and wherein the device profile is associated with the device identifier through the prior action, and 
receiving an endpoint identifier of the multichannel content provider; 

establishing, by the device using the endpoint identifier, communication with one or more servers used by the multichannel content provider and sending, by the device to the one or more servers used by the multichannel content provider, the device token; 



the multichannel content provider without requiring a user input to perform the authentication, wherein the content delivery service uses a conditional access system for at least some of the content delivered through the multichannel content provider.


Claims 2-24
Claim 1. A non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method to set up a device, the method comprising: 
establishing, by the device, communication with one or more activation servers to set up the device, 



wherein setting up the device includes the device downloading and installing an application of the multichannel content provider and authenticating the device to the multichannel content provider using the application, without user input; 

providing, by the device to the one or more activation servers, a device identifier that identifies the device to the multichannel content provider, the device identifier having been associated with the multichannel content provider through a prior action by the multi-channel content provider or by a developer of the device or by a developer of an operating system of the device; 

in response to providing the device identifier to the one or more activation servers, receiving, at the device, 

a device profile containing 



device token associated with the device identifier and an endpoint identifier of the multichannel content provider associated with the device through the prior action; 



establishing, by the device using the endpoint identifier, communication with one or more servers used by the multichannel content provider and sending, by the device to the one or more servers used by the multichannel content provider, the device token; 


the multichannel content provider using the application downloaded from the multichannel content provider and installed on the device, 
wherein the content delivery service uses a conditional access system for at least some of the content delivered through the multichannel content provider.

Claims 2-24


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blommaert et al. (US20100023962, hereinafter Blommaert) in view of Poli et al. (US20110078757, hereinafter Poli), (Christie et al. (US20170134778, hereinafter Christie) and Straub et al. (US20180324183, hereinafter Straub).

Regarding claims 1 and 11, Blommaert discloses a method to set up a device (see Blommaert, at least at Fig. 2 and related text), the method comprising:

providing, by the device to the one or more activation servers, a device identifier that relates the device to  a multichannel content provider (authentication for linkage, see Blommaert, at least at [0044] and related text), the device identifier having been associated with the multichannel content provider through a prior action by the multi-channel content provider or by a developer of the device or by a developer of the operating system of the device (see Blommaert, at least at [0023], [0039], [0044]-[0047] and related text); 
receiving, at the device in response to providing the device identifier, a device profile containing data associated with the multichannel content provider for the device, the device profile including a device token for the device that was associated with the device through the prior action, and wherein the device profile is associated with the device identifier through the prior action, and receiving an endpoint identifier of the multichannel content provider (item of authentication information/profiles, see Blommaert, at least at [0023], [0027], [0039], [0044]-[0047] and related text); 
establishing, by the device using the endpoint identifier, communication with one or more servers used by the multichannel content provider and sending, by the device to the one or more servers used by the multichannel content provider, the device token (see Blommaert, at least at [0023], [0047] and related text); 
(see Blommaert, at least at [0044], [0047]-[0051], and related text), wherein the content delivery service uses a conditional access system for at least some of the content delivered through the multichannel content provider (see Blommaert, at least at [0044], [0047]-[0051], and related text).
Blommaert does not specifically disclose a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform the method or a streaming device; or
the identifier being a device identifier that identifies the device to a multichannel content provider; or
without requiring a user input to perform the authentication.
In an analogous art relating to a system for setting up a media device of a media system, Poli discloses a non-transitory machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method to set up a device (see Poli, at least at [0025] and Figs. 2 and related text), the method comprising: 
providing, by the device to one or more activation servers, a device identifier that identifies the device to a content provider (see Poli, at least at [0019]-[0027] and Figs. 2 and related text), the device identifier having been associated with the content provider through a prior action by the multi-channel content provider or by a developer of the device or by a developer of the operating system of the device (see Poli, at least at [0019]-[0027] and Figs. 2 and related text).

Blommaert in view of Poli does not specifically disclose the device being a streaming media device; or
without requiring a user input to perform the authentication.
In an analogous art relating to a system for using a media device with media delivery, Christie discloses a generic streaming media device which is capable of setting up an account with an online streaming media source (see Christie, at least at [0053]-[0057], Figs. 1-6 and related text);
the device being in communication with a multichannel content provider and authenticated for a content delivery service through the multichannel content provider, wherein the content delivery service of the multichannel content provider uses a conditional access system for at least some of the content delivered through the multichannel content provider (see Christie, at least at [0053]-[0057], Figs. 1-6 and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli to include the limitations as taught by Christie for the advantage of providing more diverse devices to be used.
Blommaert in view of Poli and Christie does not specifically disclose without requiring a user input to perform the authentication.
In an analogous art relating to a system for setting up a media device of a media system, Straub discloses exchanging one or messages with one or more servers to authenticate a device 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli and Christie to include the limitations as taugt by Straub for the advantage of efficiently streamlining a set-up process for an end user.
Regarding claims 2 and 12, Blommaert in view of Poli, Christie and Straub discloses wherein the device token is received (see Blommaert, at least at [0023], [0027], [0039], [0044]-[0047] and related text), and wherein the data in the device token is created by the multichannel content provider or on behalf of the multichannel content provider (see Blommaert, at least at [0023], [0027], [0039], [0044]-[0047] and related text), but does not specifically disclose an identifier of the multichannel content provider and an endpoint identifier is received from the one or more activation servers or another server which was requested by the one or more activation servers to send the device token and the endpoint identifier to the device, and wherein the endpoint identifier identifies at least one of the one or more servers used by the multichannel content provider. However, it is very well-known and common in the art for an identifier of a service provider and a location for accessing a service of the service provider to be provided for the advantage of efficiently accessing and managing information. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli and Christie to specifically include the limitations as above for the advantage of efficiently accessing and managing information.

Regarding claims 4 and 14, Blommaert in view of Poli, Christie and Straub discloses the device identifier but does not specifically disclose wherein the device identifier is based on an immutable identifier stored in the device in secure memory within the device. However, it is very well-known and common in the art for device identifiers to be immutable identifiers stored in a device in secure memory within the device for the advantage of maintaining the security of the device. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli and Christie to specifically include the limitations as above for the advantage of maintaining the security of the device.
Regarding claims 5 and 15, Blommaert in view of Poli, Christie and Straub discloses wherein the device establishes communication with the one or more activation servers in response to a first time user boot up of the device (see Blommaert, at least at [0023], [0039], [0044]-[0046] and related text), and wherein the device establishes an Internet connection, through an Internet service provider, prior to establishing communication with the one or more activation servers (see Blommaert, at least at [0044] and related text).
Regarding claims 6 and 16, Blommaert in view of Poli, Christie and Straub does not specifically disclose wherein the Internet connection includes a wireless portion through a local wireless network in a vicinity of the device. However, it is very well-known and common in the 
Regarding claims 8, 18 and 21, Blommaert in view of Poli, Christie and Straub discloses wherein the device establishes communication with the one or more servers used by the multichannel content provider and exchanges one or more messages with the one or more servers used by the multichannel content provider in automatic background operations during a set up process in which the device is set up manually by a user for the account with the online streaming media source (see Blommaert, at least at [0044] and related text).
Regarding claims 9 and 19, Blommaert in view of Poli, Christie and Straub discloses wherein no user credential inputs are required during the background operations to set up the content delivery service through the multichannel content provider, and wherein manual set up by the user of the account with the online streaming media source requires the user to enter user credential inputs including a user account name and a password (see Blommaert, at least at [0044] and related text), and wherein the online streaming media source includes one or more of: songs, movies, TV shows, applications for execution in the device, and content purchased by the user (see Blommaert, at least at [0013], [0026], [0047] and related text, and see Christie, at least at Figs. 1-6 and related text), and wherein the device operates as a set-top box for the multichannel content provider when in a set top box mode when a downloaded application of the multichannel content provider causes the device to enter the set top box mode (se Blommaert, at least at [0056]).

Regarding claim 22, Blommaert in view of Poli, Christie and Straub discloses wherein the content delivery service uses a conditional access system for at least some of the content and wherein the content delivery service uses a downloaded application that executes on the device (see Blommaert, at least at [0047]-[0051]). And while the combination does teach allowing browsing, searching, and selection of content in the content delivery service by using the device as a set-top box, it does not specifically disclose this allowing being done specifically by having downloaded the application. However, it is very well-known and common in the art for such functions to be provided in a video-providing service for the advantage of efficiently allowing access to media of the service. Therefore, the Examiner takes Official Notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli and Christie to specifically include the limitations as above for the advantage of efficiently allowing access to media of the service.
Regarding claim 23, Blommaert in view of Poli and Christie discloses wherein a downloaded application is downloaded automatically to the device during the set up mode as a background operation, the downloaded application associated with the multichannel content provider (the registration of the device with SP 1 is performed without user’s request or input and therefore reasonably teaches background operation, see Blommaert, at least at [0046]-[0047], [0056], Fig. 2 and related text, and see Poli, at least at [0016], [0027] and related text).
.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blommaert (previously cited) in view of Poli (previously cited) and Christie (previously cited), as applied to claims 1 and 5 above, and further in view of Mays et al. (US20140101736, hereinafter Mays).

Regarding claims 7 and 17, Blommaert in view of Poli and Christie discloses is associated with the multichannel content provider by being created by or on behalf of the multichannel content provider (as cited above), but does not specifically disclose wherein the device token is opaque to the developer of the device.
In an analogous art relating to a system for authenticating credentials, Mays discloses a device token is opaque to a developer (see Mays, at least at [0063]-[0066]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Blommaert in view of Poli and Christie to include the limitations as taught by Mays for the advantage of providing a more secure method of 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/            Primary Examiner, Art Unit 2421